DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (Berg: Pub. No. 2015/0148619) and Jayalath et al. (Jayalath: Pat. No. 9,498,128 incorporated by reference).
Regarding claim 1, Berg discloses a device in the form of a glove (par. 0028) having a top surface and a bottom surface a plurality of fingers (inherent qualities of a glove) for measuring biomechanical factors (par. 0002), comprising: a printed circuit board (Jayalath: col. 10, lines 38-61); a first force sensor (accelerometers and/or pressure sensors; see pars. 0031, 0049 and discussion below) electronically connected to the printed circuit board; an electromyogram sensor (par. 0025) electronically connected to the printed circuit board (inherently necessary in order to process the sensor data); a temperature sensor (par. 0025) electronically connected to the printed circuit board; and an accelerometer (par. 0031) electronically connected to the printed circuit board, wherein the device has a plurality of fingers, a thumb, and a palm at the bottom surface (i.e., a standard glove).
An accelerometer or a pressure sensor is considered to be specific form of force sensor since they sense the force of acceleration or the force of a pressure wave.  The applicant, in fact, states that a pressure sensor is an exemplary form of a force sensor (par. 0031) and refers to forces as both applied to the body or from a body part (par. 0038).  A blood pressure sensor detects vibrations produced in an arterial wall from blood flow and thus detects forces from a body part.  
Regarding location of the accelerometer at the intersection of a line drawn horizontal across the bottom edge of the palm, and a line drawn parallel to the edge of the glove opposite the thumb, starting from the base of the pinky finger; while Berg does 
Related comments apply to claims 2-7 and 9 in regards to the extension of a printed circuit board and location of force sensors. Connection of sensors to other components of the system would require electrical connection pathways, which Jayalath teaches may be in the form of flexible printed circuits, etc. (col. 10, lines 38-61). Again, the location of sensors, and concomitantly the location of printed circuits, would have been considered a highly application dependent design decision lacking any unexpected results or expressed criticality by the applicants. Artisans desiring to monitor grip activity in order to perfect one’s form, for example, would have 
Specifically regarding claim 6, in addition to the above comments, such a feature would have been considered a matter of routine experimentation. If for example, one desired to logically place the system components on the backhand side of the glove in order to limit the amount of flexure experienced when closing the hand or grasping an object, but required knowledge of fingertip biometrics for the particular activity of interest, one would necessarily require the sensor on the fingertip side to be connected to the remaining components on the backhand side, thus requiring the printed circuit board to wrap around the ends of the glove fingers.
Regarding claim 8, Berg teaches, as discussed above, that the number of sensors employed is dependent upon the particular activity metrics desired to be monitored. To therefore include a second force sensor at a second fingertip of the glove would have been considered a matter of obvious design if the desired activity to be monitored demanded precise finger control and thus knowledge of finger biometrics.
Regarding claim 10, Jayalath, incorporated by reference in its entirety, discloses that the sensors may be controlled with the use of a microcontroller (col. 11, lines 12-46).  A microcontroller inherently requires memory to function.
Regarding claims 11-15, while the exact manner of securing the hardware module of Berg is not explicitly discussed, Jayalath discloses that the electronics .
Response to Arguments
Applicant's arguments filed August 03, 2020 have been fully considered but they are not persuasive. 
The applicant argues that an accelerometer or pressure sensor is not a force sensor which, according to the applicant, monitor and record force applied by the user and force applied to the user.  An accelerometer or a pressure sensor, however, is considered to be specific form of force sensor since they sense the force of acceleration which may include an impact force (see for example Tran et al. ‘476, col. 14, lines 15-or from a body part (par. 0038).  A blood pressure sensor detects vibrations produced in an arterial wall from blood flow and thus detects forces from a body part.  Such a sensor(s) is/are therefore considered a “force sensor.”
Regarding the use of a printed circuit board (PCB), the applicant asserts that the Office Action indicated that a PCB was inherently necessary to process data collected by sensors in the glove.  It is respectfully noted that this is a misinterpretation of the Office Action.  As indicated in the Office Action, Jayalath was relied upon to show the use of a PCB, and thus no reliance on inherency was needed to provide this feature.  The inherency referred to was related to the electronic connection aspect of a sensor to the circuit board.  The examiner was merely indicating that in order for sensor data to be processed in any practical way, the sensor must inherently be electronically connected to the PCB, whether by cable or in a wireless manner, etc. –not that the PCB itself was necessarily inherent.
Regarding the particular arrangement of the accelerometer, the applicant argues that such an arrangement would not have been considered a matter of obvious design as reasoned by the examiner, because placing any sensor in or near the palm of a glove risks interfering with the touch sensitivity experienced when the user’s hand touches any object or surface.  It is thus concluded that the palm is a non-obvious location for an accelerometer.  
This is not convincing, however, since the applicant gives no criticality whatsoever to the recited location or to touch sensitivity.  The present disclosure merely .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ely et al. ‘082 discloses a related device with a variety of sensors including accelerometers, palm force/pressure sensors, temperature sensors and the like, that may be worn or attached by various means to parts of a user’s body, including a glove (see Figs. 3, 4A, 4B) with sensors incorporated into or attached at any number and variety of locations including the palm side, the back side, around the wrist, near the fingers, etc..  
DeBates et al. ‘699 discloses a related device for monitoring repetitive motion in the form of a glove including palm force sensors 116, accelerometers and a tracking system including a hardware module with one or more processors and memory.
Tran et al. ‘476 discloses a smart glove that may be made thin for touch sensitivity or thick for shock protection (e.g., a boxing glove) that includes an impact force measuring accelerometer 14 placed into the lining of the glove adjacent a user’s palm in an area protected from direct impact (see Fig. 7; col. 13, lines 15-57).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
June 4, 2021